IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
EDWARD P. LUECK,

             Petitioner,

 v.                                                      Case No. 5D17-1258

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed June 30, 2017

 Petition for Belated Appeal
 A Case of Original Jurisdiction.

 Edward P. Lueck, Blountstown, pro se.

 Pamela Jo Bondi, Attorney General
 Tallahassee, and, Kaylee Tatman,
 Assistant Attorney General, Daytona
 Beach, for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the May 24, 2016 judgments

and sentences in Case No. 2013-CF-305418, in the Circuit Court in and for Volusia

County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


      PETITION GRANTED.


COHEN, C.J., BERGER, LAMBERT, JJ., concur.